Case 0:18-cv-61848-CMA Document 18 Entered on FLSD Docket 11/13/2018 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-61848-Civ-Altonaga/Seltzer

  SOPHIA BRYAN,

                   Plaintiff,

  vs.

  SELECT PORTFOLIO SERVICING, INC.,

              Defendant.
  ________________________________________/

        JOINT STIPULATION FOR FINAL ORDER OF DISMISSAL WITH PREJUDICE

            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and having amicably resolved all matters in

  controversy, the parties jointly stipulate to a Dismissal with Prejudice of this action with each

  party to bear its own attorney’s fees and costs.




  TC-0001
Case 0:18-cv-61848-CMA Document 18 Entered on FLSD Docket 11/13/2018 Page 2 of 3


                           CONSENT OF COUNSEL FOR DEFENDANT

            Pursuant to Rule 3J (3) of the Administrative Procedures of the United States District

  Court for the Southern District of Florida, the undersigned counsel for Plaintiff represents to the

  Court that counsel for Defendant has authorized him to affix their electronic signature to this

  Joint Stipulation for Final Order of Dismissal with Prejudice.


    /s/ Anthony C. Norman                                 /s/ Jonathan Rosenn__________
   Anthony C. Norman, Esq.                                Jonathan Rosenn, Esq.
   Florida Bar No.: 112105                                Florida Bar No.: 101346
   anthony@lawfirmofacn.com                               jrosenn@ll-lawfirm.com
   The Law Firm of Anthony C. Norman, PLLC                Lapin & Leichtling LLP
   1345 Monroe Ave. NW, Suite 242                         255 Alhambra Cir Ste 1250
   Grand Rapids, MI 49505                                 Coral Gables, FL 33134
   Telephone: (616) 265-5998                              Telephone: (305) 569-4103

   Co-Counsel for Plaintiff                               Counsel for Defendant




  TC-0001
Case 0:18-cv-61848-CMA Document 18 Entered on FLSD Docket 11/13/2018 Page 3 of 3


                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed on November 13, 2018 with the Clerk of Court using CM/ECF. I also certify that the
  foregoing document is being served this day on all counsel of record or pro se parties identified
  on the Service List below either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  Jonathan M. Benjamin, Esq.
  Benjamin Law Practice, PLLC
  4581 Weston Rd, Suite 155
  Weston, FL 33331
  Co-Counsel for Plaintiff
  Service by CM/ECF




                                        The Law Firm of Anthony C. Norman, PLLC
                                        Co-Counsel for Plaintiff
                                        1345 Monroe Ave. NW, Suite 242
                                        Grand Rapids, MI 49505
                                        Telephone: (616) 265-5998

                                        /s/ Anthony C. Norman
                                        Anthony C. Norman, Esq.
                                        Florida Bar No. 112105
                                        anthony@lawfirmofacn.com




  TC-0001
